Title: Cabinet Opinions on Edmond Charles Genet, 23 August 1793
From: Jefferson, Thomas,Knox, Henry,Hamilton, Alexander,Randolph, Edmund
To: Washington, George


At meetings of the heads of departments and the Attorney General at the President’s on the 1st. and 2d. of Aug. 1793. On a review of the whole of Mr. Genet’s correspondence and conduct, it was unanimously agreed that a letter should be written to the Minister of the US. at Paris, stating the same to him, resuming the points of difference which had arisen between the government of the US. and Mr. Genet, assigning the reasons for the opinions of the former, and desiring the recall of the latter: and that this letter with those which have passed between Mr. Genet and the Secretary of state, and other necessary documents, shall be laid by Mr. Morris before the Executive of the French government.
At a meeting of the same at the President’s Aug. 15. the rough draught of the said letter having been prepared by the Secretary of state was read for consideration, and it was agreed that the Secretary of the treasury should take measures for obtaining a vessel either by hire or purchase, to be sent to France express, with the dispatches when ready.
At a meeting of the same at the President’s Aug. 20. the said letter was read and corrected by paragraphs and finally agreed to.
At a meeting of the same at the President’s Aug. 23. it was agreed that the preceeding letter should bear the date of the last document which is to accompany it, to wit, Aug. 16. and the draught of a second letter to our Minister at Paris was read and unanimously approved, and to bear date this day.—Stated and signed this 23d. day of Aug. 1793.

Th: JeffersonAlexander HamiltonH KnoxEdm: Randolph

